department of the treasury internal_revenue_service washington d c date number release date tl-n-4976-99 cc dom fs it a uilc internal_revenue_service national_office field_service_advice memorandum for district_counsel brooklyn from cc ner brk deborah butler assistant chief_counsel field service cc dom fs subject potential ace_adjustment for depletion this field_service_advice responds to your memorandum dated date field_service_advice is not binding on examination or appeals and is not a final case determination this document is not to be cited as precedent legend corp a corp b corp c location d mine x state e taxable_year taxable_year dollar_figuref dollar_figureg dollar_figureh issue whether in computing alternative_minimum_tax amt corp c has an adjusted_current_earnings ace_adjustment under sec_56 for_the_use_of percentage_depletion for mining_property placed_in_service in a tax_year beginning prior to date when its amt basis in the mining_property is adjusted_basis for the purposes of sec_612 conclusion in computing amt corp c does not have an ace_adjustment under sec_56 for_the_use_of percentage_depletion for mining_property placed_in_service in a tax_year beginning prior to date when its amt basis in the mining_property is adjusted_basis for the purposes of sec_612 facts corp a is a wholly-owned united_states subsidiary of corp b a company located in location d corp c a wholly owned subsidiary of corp a owns and operates mine x located in state e the mine is an open-pit copper mine corp c placed the mining_property at issue in service prior to date and uses the percentage_depletion method described in sec_613 for computing its allowable sec_611 depletion deduction for regular_tax purposes corp c claimed depletion deductions for taxable_year of dollar_figuref and for taxable_year of dollar_figureg for amt purposes the taxpayer claimed depletion deductions for taxable_year of dollar_figuref and for taxable_year of dollar_figureh which is less than dollar_figureg corp c’s amt basis for the mine only included amounts that would be basis for purposes of for taxable_year the depletion deduction was determined by using sec_613 percentage_depletion which amount was less than the adjusted_basis for purposes of sec_612 therefore the depletion deduction was the same for regular_tax and amt purposes for taxable_year the depletion deduction was also determined by using sec_613 percentage_depletion the depletion deduction for amt purposes however was limited to the taxpayer's remaining sec_612 basis in the property which after adjustments was dollar_figureh law and analysis sec_55 imposes in addition to the other taxes imposed by subtitle a amt equal to the excess if any of the tentative_minimum_tax tmt for the taxable_year over the regular_tax for the taxable_year under sec_55 tmt equals the amt rate applied to the excess of alternative_minimum_taxable_income amti for the taxable_year over an exemption_amount reduced by the amt foreign_tax_credit for the taxable_year amti is defined in sec_55 as the taxable_income of the taxpayer for the taxable_year determined with the adjustments provided in sec_56 and sec_58 and increased by the amount of the items of tax preference described in sec_57 under sec_57 depletion is an item_of_tax_preference which with respect to each subject property is the excess of the deduction for depletion allowable under sec_611 for the taxable_year over the adjusted_basis of the property at the end of the taxable_year determined without regard to the depletion deduction of the taxable_year sec_611 provides that in the case of mines there shall be allowed in computing taxable_income a reasonable allowance for depletion the two methods of computing depletion are cost_depletion under sec_612 and percentage_depletion under sec_613 while the basis for cost_depletion is the adjusted_basis of the property percentage_depletion is computed by applying the specified rate for the mineral produced to gross_income_from_the_property sec_612 and sec_613 sec_56 requires an increase to amti based on ace of a corporate taxpayer the ace_adjustment is equal to of the corporation's ace for the taxable_year over its amti determined without regard to the ace_adjustment and the amt net_operating_loss_deduction amt nold sec_56 defines ace to mean amti for the taxable_year determined with the with the adjustments provided in sec_56 but without regard to the ace_adjustment and the amt nold sec_56 provides that in computing ace a deduction shall not be allowed for any item if the item would not be deductible for any taxable_year for purposes of computing the corporation's earnings_and_profits sec_56 defines the term earnings_and_profits for purposes of sec_56 as earnings_and_profits computed for purposes of subchapter_c sec_1_312-6 provides that in the case of a corporation in which depletion is a factor in the determination of income the only depletion deductions to be considered in the computation of the total earnings_and_profits are those based on cost or other basis without regard to the date value in computing earnings_and_profits for any period beginning after february the only depletion deductions that are to be considered are those based upon cost or other basis if the depletable asset was acquired after date or adjusted cost or date value whichever is higher if acquired before in computing ace sec_56 provides specifically with regard to depletion that the allowance with respect to any property placed_in_service in a taxable_year beginning after shall be cost_depletion determined under sec_611 no ace_adjustment is necessary under sec_56 here because the depletion at issue is on property placed_in_service in a taxable_year beginning before date percentage_depletion under all revenue acts for mines is not to be taken into consideration in computing earnings_and_profits instead under sec_1_312-6 only depletion based upon adjusted_basis like cost_depletion can reduce earnings_and_profits sec_56 requires that deductions which reduce amti but which do not reduce a corporation’s earnings_and_profits must be added back in for purposes of calculating ace here the amount that would not reduce earnings_and_profits is excess of percentage_depletion over cost_depletion but the amt depletion deduction does not ultimately exceed cost_depletion under sec_612 in this case because the preference item under sec_57 has effectively limited the amt depletion deduction to the amount of the adjusted_basis for cost_depletion in other words the percentage_depletion deduction in excess of cost_depletion does not reduce amti because the excess is completely offset by the preference item for depletion provided by sec_57 thus for amt purposes there is ultimately no reduction to amti that does not also reduce earnings_and_profits as a result there is no ace_adjustment under sec_56 attributable to depletion under these facts the current case is distinguishable from a case where a taxpayer has a percentage_depletion deduction that is in excess of cost_depletion and the excess is not completely offset by the preference item provided under sec_57 in computing amti for example basis under sec_57 may be increased by mine exploration and development costs that must be capitalized for amt purposes under sec_56 in such a case the excess of percentage_depletion over cost_depletion would not necessarily be eliminated by the preference item under sec_57 because the excess would never decrease earnings_and_profits the excess that was not eliminated would be added back to increase ace under sec_56 by clifford m harbourt senior technician reviwer income_tax and accounting branch field service division
